United States District Court
Northern District of California |

oOo 6&6 NIN DBO UH FP WY NY

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA

EDWARD VINCENT RAY, JR.,
Plaintiff,

Case No. 19-04111 EJD (PR)

ORDER OF DISMISSAL
v.

A. OLIVIA, et al.,

Defendants.

 

 

Plaintiff, a California state prisoner, filed the instant pro se civil rights action
pursuant to 42 U.S.C. § 1983, and later a motion for leave to proceed in forma pauperis
(“IFP”). (Docket No. 6.) On November 14, 2019, the Court denied the IPF motion under
28 U.S.C. § 1915(g) because Plaintiff had three or more prior dismissals and was not under
imminent danger of serious physical injury at-the time of the filing of the action. (Docket
No. 7.) Plaintiff was directed to pay the full filing fee no later than fourteen days from the
date the order was filed, i.e., no later than November 28, 2019, or face dismissal. (Id. at 4-
5.) The deadline has since passed, and Plaintiff has failed to pay the filing fee.
Accordingly, this matter is DISMISSED for failure to pay the filing fee.!

 

| The Court notes that Plaintiff filed an appeal which is currently pending in the Ninth
Circuit. (Docket Nos. 9, 10.)

 
United States District Court
Northern District of California

aI Hn UO &- WH WV

10
1
12
13
14
15
16
17
18
19
20
21
2
23
24
25
26
27
28

 

 

The Clerk shall terminate any pending motions and close the file.

IT IS SO ORDERED.

EDWARD J. DAVILA
United States District Judge

Dated: b. [o/ 14

 

Order of Dismissal
PRO-SE\EJD\CR.19\04111Ray_dism(fee)

 
